         Case 2:19-cv-00169-NDF Document 19 Filed 02/11/20 Page 1 of 2
                                                                                      FILED



                     IN THE UNITED STATES DISTRICT COURT
                                                                                   11:51 am, 2/11/20
                            FOR THE DISTRICT OF WYOMING
                                                                                Margaret Botkins
                                                                                 Clerk of Court

 RICHARD NELSON,

               Plaintiff,
 vs.                                                    Case No. 19-CV-0169-F

 FIRST AMERICAN TITLE
 INSURANCE COMPANY,

               Defendant.


                  ORDER DISMISSING ACTION WITH PREJUDICE


       Pursuant to Rule 41(a)(2), Plaintiff moves to voluntarily dismiss this action under

such terms as the Court deems appropriate. Doc. 15. In his proposed order, Plaintiff

suggests the dismissal be “with/without prejudice.” Doc. 15-1. In response, Defendant

argues Plaintiff’s claims were baseless when filed. It requests the Court not only dismiss

the action with prejudice but also require Plaintiff to pay all fees and costs incurred by

Defendant in this case, or deny the motion and permit Defendant an opportunity to obtain

a judgment on the merits. Doc. 17. The Court shortened Plaintiff’s reply time, and the

deadline has passed without Plaintiff filing a reply.

       Pursuant to Rule 41(a)(2), based on Plaintiff’s assertion in his motion that he was

unable to find a copy of an owner’s policy from Defendant to support his claims, the Court

finds dismissal with prejudice is proper. The Court therefore declines Defendant’s request

for a further opportunity to obtain a judgment on the merits. Dismissal with prejudice is a
          Case 2:19-cv-00169-NDF Document 19 Filed 02/11/20 Page 2 of 2




ruling on the merits. Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505–06

(2001).

       As for Defendant’s request for attorney fees and costs, it cites no authorities in

support. “This Court’s ‘basic point of reference’ when considering the award of attorney’s

fees is the bedrock principle known as the ‘American Rule’: Each litigant pays his own

attorney’s fees, win or lose, unless a statute or contract provides otherwise.” Peter v.

Nantkwest, Inc., 140 S. Ct. 365, 370 (2019) (internal quotation marks omitted). Defendant

appears to be arguing for Rule 11 sanctions, but it has not attempted to show compliance

with its safe harbor provision. Nor does Defendant request time to do so before the action

is dismissed.

       Although the Court also has inherent powers to sanction bad faith conduct in

litigation, (Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991)), such powers “must be

exercised with restraint and discretion” and require notice and opportunity to be heard. Id.

at 44. Given that Defendant does not cite any legal authorities to support its sanctions

request, the Court declines to exercise its inherent powers to sanction.

       Therefore, the Court GRANTS Plaintiff’s motion. This action is DISMISSED

WITH PREJUDICE, each party to bear their own attorney fees and costs. The Clerk of

Court shall close the case.

       Dated this 11th day of February, 2020.




                                   NANCY D. FREUDENTHAL
                                   UNITED STATES DISTRICT JUDGE

                                             2
